COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     A-1 Auto Body and Paint Shop, LLC v. Margaret McQuiggan

Appellate case number:   01-13-00250-CV

Trial court case number: 1022350

Trial court:             Co Civil Ct at Law No 1 of Harris County

Appellee’s “Motion for Involuntary Dismissal” is denied.

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting for the Court

Panel consists of Justices Keyes, Higley, and Massengale

Date: December 4, 2013